Citation Nr: 0725761	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-38 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Parkinson's disease, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1974 to 
July 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for Parkinson's disease was denied by 
an unappealed January 2003 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed January 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for Parkinson's disease.

3.  The medical evidence of record demonstrates that 
Parkinson's disease is not related to active service, to 
include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for Parkinson's disease is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Parkinson's disease was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for Parkinson's disease, to 
include as due to undiagnosed illness, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an April 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In this case, the RO most recently determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for Parkinson's 
disease.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In a January 2003 rating decision, the RO denied service 
connection for Parkinson's disease because such disability 
was not incurred in or caused by active military service.  
The veteran did not file a notice of disagreement.  The RO 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  In March 
2006, the veteran filed a claim to reopen his claim of 
entitlement to service connection for Parkinson's.  In a June 
2006 rating decision, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
submitted was not new and did not raise a reasonable 
possibility of substantiating the claim.  But in a December 
2006 statement of the case, the RO reopened the claim but 
continued and confirmed the denial of service connection 
because Parkinson's disease was not related to active 
service.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the January 2003 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

For claims filed after August 29, 2001, new and material 
evidence can be neither cumulative, nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  "New" 
evidence means existing evidence not previously submitted to 
VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Evidence of record at the time of the January 2003 rating 
decision includes the veteran's service medical records which 
were negative for Parkinson's disease, but showed a head 
injury and reports of leg cramps and difficulty falling 
asleep.  Private medical records from February and March 2002 
diagnosed Parkinson's disease.  The veteran reported that 
although he had had tremors of the hands for years, within 
the last month he had noticed new hand tremors that occurred 
even at rest and some left-sided weakness.  In a March 2002 
letter, a private physician stated that there was recent 
onset of Parkinson's that could be idiopathic, but that the 
early age of onset and other atypical features were cause for 
concern of a secondary cause.  In a November 2002 statement, 
the veteran asserted that he had symptoms both during and 
after service.  In other November 2002 lay statements, the 
veteran's mother and a long-term close friend and brother-in-
law stated that the veteran had symptoms shortly after 
service discharge.  

Evidence submitted after the January 2003 rating decision 
includes a September 2006 letter in which a private physician 
stated that upon a review of the private medical records and 
service medical records, it appeared that, based upon the 
veteran's reported history, there were essential tremors 
prior to the onset of the Parkinson's tremors which was 
likely to happen with Parkinson's patients.  The physician 
also stated that that there was some trouble sleeping and leg 
cramps during service, but that that these symptoms were so 
common in the general population that the physician could not 
conclude that they were early Parkinson's symptoms.  The 
veteran also submitted articles regarding Parkinson's 
disease.

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The newly submitted evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, here, the relationship between 
Parkinson's disease and active service.  Accordingly, the 
claim is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for Parkinson's 
disease without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

The veteran claims entitlement to service connection for 
Parkinson's disease, to include as due to undiagnosed 
illness.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, Parkinson's disease be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order to establish service connection for a disorder due 
to undiagnosed illness, a veteran must present evidence that 
he is a Persian Gulf veteran who (1) exhibits objective 
indications; (2) of a chronic disability such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; (3) which became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10% during the 
presumptive period; and (4) such symptomatology by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C. § 
1117; 38 C.F.R. § 3.317; Gutierrez v. Principi, 19 Vet. App. 
1, 7 (2005).

Service personnel records indicated that the veteran served 
in Southwest Asia from December 1990 to May 1991 and from 
August 1992 to October 1992.  The veteran was awarded, among 
other medals, the Southwest Asia Medal with 3 bronze stars 
and the Kuwait Liberation Medal. 

The veteran's service medical records were negative for 
Parkinson's disease.  A December 1973 report of medical 
history showed reports of leg cramps.  In a December 1979 
report of medical history the veteran stated that he had a 
head injury in 1976 and was unconscious for a few hours, but 
had had no problems since that time.  The veteran reported 
difficulty falling asleep.  A December 1979 report of medical 
examination showed a head injury with loss of consciousness 
of 1 hour.  An undated service record noted a head injury 
occurred in 1973 or 1974.  

In February 2002 private medical records, the veteran 
reported left-sided weakness and poor coordination.  The 
veteran reported a one month history of progressively 
worsening left-sided weakness.  The impressions included 
left-sided weakness, poor coordination, and hyperreflexic 
left lower extremity.  In another February 2002 private 
record, the veteran reported a long history of a mild 
postural tremor of the upper extremities, consistent with 
essential tremor.  The new left arm and leg tremor was 
different because it occurred only at rest.  The impression 
was recent onset movement disorder.  

In a March 2002 private medical record, the veteran reported 
that the current problems developed within the last month or 
so and were confined to the left side.  He again reported a 
tremor of his hands for a number of years and noted that the 
recent tremor was different because it was only of the left 
hand and leg and occurred at rest.  The veteran reported 
difficulty sleeping.  The diagnosis was left hemi-
Parkinsonism, probable Parkinson's disease.  The physician 
stated that the veteran was young to develop Parkinson's 
disease and that the symptoms came on subacutely, but noted 
that this was not unheard of.  The veteran's blood work and 
magnetic resonance imaging revealed no abnormalities.  
Another March 2002 private record diagnosed Parkinson's 
disease.

In a March 2002 letter, a private physician stated that there 
was early onset of idiopathic Parkinson's, but that the early 
age of onset and other atypical features were a cause for 
concern of a secondary cause.  

In a November 2002 lay statement, the veteran asserted that 
he had symptoms of Parkinson's both during and after service.  
He stated that for as long as he could remember he has had a 
left hand tremor.  He also reported that he has had decreased 
coordination, weakness, muscle spasm, cramps, and pain of the 
left side.  He reported that during Desert Storm he began 
weight lifting and noticed that his strength and coordination 
were greatly decreased on his left side.  He stated that when 
he returned home in August 1999 and saw his family for the 
first time in five years, they and his hometown friends 
noticed a change in his voice and walk.  He stated that 
currently, he is groggy from his medication, he is unsteady 
on his feet, he has left hand and foot severe muscle spasm 
and cramping, loss of coordination and strength, a soft 
voice, slurred speech, increased saliva, urinary frequency, 
and difficulty communicating.

In a November 2002 lay statement, the veteran's mother stated 
that she noticed that when the veteran came home in the 
summer of 1999, he had left arm and hand stiffness, loss of 
movement, a slow walk, and a soft voice.  The veteran's 
mother also stated that since the veteran moved back to 
Minnesota in the fall of 1999, he had slowed down more all 
the time and that by the summer of 2000 his walk had become a 
shuffle.  Currently he had difficult with tremors, balance 
problems, trouble sleeping, and muscle tightness.    

In another November 2002 lay statement, the veteran's long-
time close friend and brother-in-law stated that he had known 
the veteran since the late 1970's when they were stationed 
together.  He stated that from the period of 1987 to 1991, 
after the veteran's Gulf War service, there had been a change 
in the veteran's health.  He stated that the veteran 
currently has tremors, difficulty speaking, slurred speech, 
and muscle pain and cramping.  

In a September 2006 letter a private physician, E.A., M.D. 
noted, upon a review of the private medical records, that the 
veteran had reported that he had essential tremors of the 
hands prior to the onset of the Parkinson's tremors.  Dr. 
E.A. noted that Parkinson's disease patients will not 
infrequently develop a condition that looks like essential 
tremor years before developing the more obvious signs of 
Parkinson's disease.  Dr. E.A. concluded that it seemed 
likely (greater than 50% probability) that the essential 
tremor probably represented the earliest sign of Parkinson's 
disease.  Dr. E.A. stated that the veteran reported to him 
that the tremors began in the 1980's.  Dr. E.A. also noted 
that the service records showed that the veteran reported 
trouble sleeping and leg cramps, but that these symptoms were 
so common in the general population that he could not 
conclude that they were early Parkinson's symptoms.  

The veteran also submitted articles regarding Parkinson's 
disease.  One of the articles noted that major symptoms of 
the disease are tremors and muscle rigidity.  Another article 
noted that exposure to lower levels of nerve gas may cause 
irreversible brain damage in some Gulf War veterans.  In that 
article a chief researcher stated that there could be an 
epidemic of Parkinson's disease coming out of Gulf War 
syndrome.  

At the May 2007 Board hearing, the veteran reported that 
during service he had the following symptoms of Parkinson's 
disease:  leg cramps, physical shaking, tremors, constant 
shaking of the hand, depression, and left-sided aches and 
pains.  The veteran reported that a December 1979 service 
record noted cramps in his legs, but that was scratched out 
by the physician.  The veteran reported that he didn't seek 
treatment during service or after service because the 
problems were small.  He reported that he did not seek 
treatment until 2002.  He also reported that he had two head 
injuries.

The veteran's wife was a registered nurse who had known the 
veteran since 1999.  She stated that when she met the veteran 
she noticed he had difficulty sleeping, difficulty projecting 
his voice, stiffness of movement, and had handwriting typical 
of Parkinson's patients.  The veteran's wife stated that the 
veteran complained of neck and shoulder pain.  She also 
testified that upon her review of the service medical 
records, she saw the following symptoms of Parkinson's:  
light cramping in difference places and in the neck, head 
trauma with loss of consciousness, and sleeping problems.  
The veteran's wife also testified that with early onset 
Parkinson's disease, there is stiffness and rigidity of the 
muscles.  She stated that there is no known cause for 
Parkinson's.

Initially, the Board finds that service connection is not 
warranted for Parkinson's disease due to an undiagnosed 
illness because Parkinson's disease is a currently diagnosed 
disability.  Gutierrez, 19 Vet. App. at 7 (noting that 
entitlement to service connection for a disability due to 
Gulf War service required that the veteran's symptomatology 
cannot be attributed to any known clinical diagnosis).

The Board also finds that the evidence of record does not 
support a finding of service connection for Parkinson's 
disease.  There is a current diagnosis of Parkinson's 
disease.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  But 
Parkinson's disease did not manifest within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Although the 
veteran testified that he had symptoms during service and 
service medical records showed leg cramps and trouble 
sleeping, a private physician stated that he could not 
determine whether those symptoms were early symptoms of 
Parkinson's disease.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  

In addition, the other evidence of record does not 
demonstrate that Parkinson's disease is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  Parkinson's disease was not diagnosed until 
2002, about 8 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Second, a private physician stated that he could 
not say whether Parkinson's disease was related to service.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  Third, 
although the veteran's wife, a registered nurse, testified 
that the veteran had symptoms when she met him in 1999 this 
is still 5 years after service discharge.  Mense, 1 Vet. App. 
at 356.  Although the veteran is competent to testify that he 
had hand tremors as far back as the 1980's, this observatin 
is not competent evidence that these tremors were due to 
Parkinson's disease.  To the extent that the veteran 
testified that he had symptoms of Parkinson's disease in the 
1980's, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for Parkinson's disease is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


